DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 2-10 and 14-21 are currently pending. The previous 112 and double patenting rejections have been withdrawn due to the Applicant’s amendments and filed terminal disclaimers (below).
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,307,919 and 9,351,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4-10, 14-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Shennib US Patent Application 2007/0191728 (hereinafter Shennib) in view of Garfield et al. US Publication 2002/0193670 (hereinafter Garfield) and in further view of Mortara US Patent 5,704,351 (hereinafter Mortara).
Regarding claims 2 and 16, Shennib discloses a fetal monitoring device with an electrode interface (generally, circuit 30) connected to electrodes on a sensor array (Fig. 2; see also Fig. 11 at 60). The interface receives analog signals from the electrodes and converts them with an analog to digital converter (36) before wirelessly transmitting them (62). A signal converter (70) has a receiver (72) for wirelessly 
Garfield also discloses a fetal monitoring device with an electrode interface (300) connected to electrodes on a sensor array (201-205; Fig. 5A). The interface receives analog signals from the electrodes and converts them with an analog to digital converter (para. [0022], see also 21, para. [0050]) before using a wireless transmitter (306) to send the digital signals (see also para. [0104]-[0105]). Garfield further teaches that the wireless embodiment is equivalent to a unitary or wired version (Fig. 1; see para. [0105]). Therefore, given this teaching, it would have been obvious to the skilled artisan at the time of the invention to replace the integrated electrode interface of Shennib with an art equivalent separated electrode interface connected to the sensor array with a cable and connectors, as suggested by Garfield, as predictable results would ensue. Wired versus wireless, or even a combination of the two are well-known to the skilled artisan as art recognized equivalents, and even if they were not explicitly detailed as being interchangeable via Garfield above, there is a finite number of ways to electrically connect the electrodes of the prior art to a processing station/computer which is either wireless, wired, or a combination of the two as detailed in both Unger US Patent 5,694,940 and Asai US Patent 4,791933 (utilized as teaching references not formally part of the rejection). 

Regarding claims 4, 5, 16, and 18, Shennib further discloses that the signal converter (as mentioned above via rejected claim 2 above) converts the signals into an output (voltage level) that is normally used by a tocodynamometer or output data that mimics an intrauterine pressure catheter (uterine activity sensors; [0058]). 

Regarding claims 8-10, Shennib and Garfield disclose the recited features as discussed above. Shennib fails to further disclose a fetal heart rate sensor (either an ultrasound sensor or a fetal scalp electrode) connected to the electrode interface. Garfield teaches connecting various related sensors to the system, including fetal cardiac sensors (403; particularly an ultrasound sensor discussed at [0116]), and suggests that other sensors are also appropriate ([0112]). Fetal scalp heart rate sensors were also well known in the art at the time ([0117] discussing scalp electrodes). Connecting these additional sensors has the obvious advantage of providing more data for increased system accuracy and detail ([0118]-[0119] discussing monitoring, prediction, and treatment using the collected signals). Given this suggestion, it would have been obvious to the skilled artisan at the time of the invention to similarly provide fetal heart rate ultrasound or scalp electrode sensors, which are also connected to the electrode interface, for the same predictable results and advantages.
Regarding claim 14, Shennib as modified by Garfield discloses the recited features as discussed above with respect to claim 2. As noted, Shennib teaches integrating the array and the electrode interface, while connecting the converter to the monitor with a cable and port (Fig. 11). Also as discussed above, Garfield teaches that the wireless embodiment is equivalent to a unitary or fully wired version (Figure 1 and 
Regarding claims 15, 19, and 20, Shennib teaches that the system converts the sensed signal into output that mimics the electrical output of an IUP catheter, as discussed above with respect to claim 5 (para. [0058]). Shennib appears to teach that the conversion happens after the wireless transmission (in the signal converter 70). However, Garfield teaches that the various system components can be arranged such that the transmission (wired or wireless as discussed above) can take place virtually at any point and that the electrode interface (300) can include signal preprocessing (301) in addition to the analog to digital converter (para. [0099]). Taken together, the references also teach that the input (from the array) is an analog signal, digital signals are wirelessly transmitted, and the output (to the monitor) is also a different/mimicked analog signal, meaning the input signals must be converted from analog to digital and back, and that the input signals must be converted to mimic the desired uterine sensor. It was well known at the time that intermediate signal processing steps are essentially interchangeable. Therefore, it would have been obvious to the skilled artisan at the time of the invention to convert the collected array signal (the original analog signal) to the 
Claims 3 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shennib in view of Garfield and Mortara, further in view of Orkin, et al. US Patent 5,634,476 (hereinafter Orkin). 
Regarding claims 3 and 17, Shennib and Garfield disclose the recited features as discussed above with respect to claim 4, including converting the signals to an electrical analog of a tocodynamometer. The references do not specify converting the signals to an analog of the Wheatstone bridge configuration of the tocodynamometer. However, Orkin teaches that such a configuration is well known in the art at the time (col. 6 at lines 1-60), and both Shennib and Garfield teach the importance of allowing the device to interface with existing fetal monitors. Therefore, it would have been obvious to the skilled artisan at the time of the invention to convert the signals to an appropriate .
Response to Arguments
The Applicant’s arguments filed 12/16/2020 pertaining to Shennib and Garfield lacking a port/connector are found to be persuasive though moot in light of Mortara above. In the prior rejection of claim 14, it was mentioned that having a permanent connection versus a detachable one were art recognized equivalents of each other, this opinion is affirmed. The advantage of having a cable that can disconnect is so that the skilled artisan can then reuse the expensive processing components while disposing of the cheaply manufactured electrodes and associated wires (this is done for sanitary purposes as well as per general FDA and hospital guidelines). 
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive regarding the placement/location of the amplifiers as well as the separation of the on-board electronics of Shennib and the electrodes (Remarks page 8 of 10). 
On a technicality “closer” is a relative term that Shennib does not go into detail on, citing the goal was to reduce the signal-to-noise ratio. This also is a known concept, which Mortara (above) details as well, where the processing occurs “closer” to the subject and is then wirelessly transmitted. Garfield shows that processing occurs along a length of the cable (see Figure 1 at elements 20-21) which are still closer to the sensors than not. Further, with the known wireless monitoring stations and general 
The Office agrees that Shennib requires the electrodes to be on the patch in a predetermined location for the electrodes for easier placement, however, whether the electronics are there or not has no bearing on the physical placement of the electrodes, nor the ease of said placement. Placement of electrodes either by a trained professional or by an at home user can be difficult and having the electrodes all locked into a predetermined position due to the substrate is a straightforward way to easily place all the electrodes on the user at once. 
Paragraph [0049] of Shennib has been mischaracterized by the Applicant in that a “conventional monitoring system” consists of the electrodes being placed on the skin (substrate optional) where one end of the device is connected to a computer at some distance away via a cable (see examples such as Reyes US Patent 4,974,600, Wolfer US Patent 5,813,979, Russell US Patent 5,913,828, or Medema et al. US Patent 6,217,525 which are all conventional electrode devices that include a single processing area away from both the cable and the electrode area). Both Garfield and Mortara include preprocessing before making it to the monitoring station either along the cable closer to the electrodes as shown by Garfield or along a shorter length of cable to a wireless transmitter which then connects to the monitoring station, performing the claimed intention of reducing the overall signal-to-noise ratio as mentioned in [0049].
 The electronic component location as taught in either Garfield or Mortara would not inhibit or prevent the electrodes of Shennib from being properly placed as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794